Title: From George Washington to Samuel Washington, 20 July 1775
From: Washington, George
To: Washington, Samuel



Dear Brother,
Camp at Cambridge about ⟨5⟩ Miles from Boston July 20. 1775.

Agreeable to your request I am now set down to write to you, although in the first place I have scarce time to indulge an Inclination of the kind, and in the next place do not know how or whether it may ever get to your hands.

I came to this place the 2d Instant & found a numerous army of Provencials under very little command, discipline, or order—I found our Enemy who had drove our People from Bunkers Hill strongly Intrenching, and from Accts had reason to expect before this, another attack from them; but, as we have been incessantly (Sundays not excepted) employed in throwing up Works of defence I rather begin to believe now, that they think it rather a dangerous experiment; and that we shall remain sometim⟨e⟩ watching the Motions of each other, at the distance of little more than a mile & in full vie⟨w⟩—from the best Accts we have been able t⟨o⟩ get, the number of the Enemy amounts to between 10 and 12,000 Men; part of which are in Boston, & part on Bunkers Hill just by—our numbers including Sick, absent &ca are between 16 & 18,000; but then, having great extent of Lines & many places to defend, & not knowing where the attack may be made (as they have the entire command of the Water & can draw their whole force to any one point in an hour or twos time without any person but the Commanding Officer who directs it having the least previous notice of it) our situatio⟨n⟩ is a little unfavourable. but not so bad but that I think we can give them a pretty warm reception if they think proper to make any advances towards us—their situation is such as to secure them from any attack of ours.
By what we can learn, they are sadly distressd for want of fresh Provisions—Beef (the Milch Cows in Boston) sells from One shilling to 18d. Sterg pr lb.—Mutton higher, & these only to be had for the Sick. the number of thos⟨e⟩ killed & wounded in the engagement on Bunker⟨s⟩ Hill could not fall short of 1100, ours did not exceed 450—a few more such Victories woul⟨d⟩ put an end to their army and the present contest.
The Village I am in, is situated in the midst of a very delightful Country, and is a very beautiful place itself, th⟨ou⟩gh small—a thousand pities that such a Country should become the theatre of War—A Month from this day will bring on some Capitol change I expect; for if the Enemy are not able to penetrate into the Country, they may as well, one would think, give up the point & return home; for if they stay at Boston & a⟨t⟩ Bu⟨n⟩kers Hill (which is another Peninsula lef⟨t⟩ unto it, & seperated by a small Ferry over to Charles Town which is part of the Nec⟨k⟩ I say if they stay at those places f⟨or⟩ ever, the end for

which they were se⟨nt⟩ cannot be accomplished; & to compel them to remain there, is the principal object we have in view indeed the onl⟨y.⟩
We have seen nothing of the Rifle men yet, nor have we heard any thing certain of them. I have only time to add my love to my Sister & the Family & to assure you that I am with unfeigned regard & truth Dr Sir Yr Affecte Brother and frien⟨d⟩

Go: Washington


P.S. In the late Ingagemt of the 17th Ulto the Enemy by the best Accts we can get had 1043 Men killed & W⟨o⟩und⟨e⟩d Wh⟨ere⟩of 92 Were Officers—our loss amounted to 13⟨9⟩ killed 278 Wounded & 36 Missing—pray rememb⟨er⟩ me kindly to Mr Warner Washington ⟨and Family⟩ when you see them.

